DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a DIV of 14/009,013 11/06/2013 PAT 9983194 
14/009,013 is a 371 of PCT/US2012/031828 04/02/2012
PCT/US2012/031828 has PRO 61/470,945 04/01/2011.

Allowable Subject Matter
Claims 1,3-5,7,15 and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is a method comprising:
selecting a subject having cancer;
administering to the selected subject an agent selected from the group consisting of dextran, albumin, poly(beta-amino ester) nanoparticles, polyethylenimine-alt-poly(ethylene glycol) copolymer nanoparticles, and lipid nanoparticles;
detecting the presence of the agent in cells of the subject; and
quantifying the presence of the agent in cancerous cells and non-cancerous cells of the subject.,.
The closest art includes publications such as US 20180369422 A1 (with earliest priority of Dec 31, 2015) , claiming a method of detecting a cancer cell or tumor in a subject comprising: a) administering into the peritoneum of said subject a nanoparticle, wherein the nanoparticle comprises a detectable agent; and b) detecting said . 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”               

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699